SWIFT, Judge.
From a judgment “dismissing” a defendant’s “Declinatory Exception of Insufficiency of Service of Process of Notice of Seizure and Sale,” the trial court has certified the matter to this court for review of its findings. No appeal or application for the exercise of supervisory jurisdiction has been filed by any party to the suit.
Louisiana Constitution Article 5, § 11, and LSA-R.S. 13:4449 authorize the courts of appeal to certify questions of law to the supreme court for its opinion thereon. However, this court finds no authority for a district court of this state to submit such questions for review by the courts of appeal in cases pending before the lower court. Absent such authority, this Court declines to rule upon this request for review from the district court. See 4 C.J.S. Appeal and Error § 26, p. 119.
For the reasons assigned, this case is hereby remanded to the district court for further proceedings in accordance with law. The costs of this appeal will be assessed upon final determination of the suit.
REMANDED.